          Case 1:17-cr-00965-JB Document 200 Filed 05/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                          No. 17-cr-00965-JB


KIRBY CLEVELAND,

               Defendant.


      NOTICE OF LODGING SUPPLEMENTAL EXHIBITS TO DEFENDANT KIRBY
          CLEVELAND’S OBJECTIONS TO THE AMENDED PSR (ECF 181)

        Defendant Kirby Cleveland respectfully tenders the following supplemental exhibits to his

Objections to the Amended PSR filed July 28, 2020. (ECF 181.) The following exhibits are

attached and are being filed by hand because they are too large to file electronically:

        Ex. G Video of Pod Activities at Sandoval County Detention Center on May 2, 2019.

        Ex. H Screenshots from video with notations showing locations of Kirby Cleveland and
              Ronnie Ganadonegros.

                                      Respectfully submitted,

                                      /s/ Theresa M. Duncan_____
                                      Theresa M. Duncan
                                      Duncan Earnest, LLC
                                      P.O. Box 2769
                                      Santa Fe, NM 87504
                                      505-842-5196
                                      teri@duncanearnest.com
          Case 1:17-cr-00965-JB Document 200 Filed 05/25/21 Page 2 of 2




                                      Donald F. Kochersberger III
                                      BUSINESS LAW SOUTHWEST LLC
                                      320 Gold Ave. SW, Suite 610
                                      Albuquerque, New Mexico 87102-3299
                                      (505) 848-8581 (Voice)
                                      (505) 848-8593 (Facsimile)
                                      Donald@BusinessLawSW.com (E-Mail)

                                      Attorneys for Kirby Cleveland

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 25th day of May 2021, I filed the foregoing pleading

electronically through the CM/ECF system, which caused counsel for Plaintiff to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.

                                      /s/ Theresa M. Duncan
                                      Theresa M. Duncan




                                                2
